NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 RICKEY B. REED,                                  No. 15-56988

                  Plaintiff-Appellant,            D.C. No. 2:15-cv-01796-DMG-
                                                  AGR
   v.

 NATIONAL FOOTBALL LEAGUE, NFL                    MEMORANDUM*
 unincorporated tax exempt not for profit
 association; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Rickey B. Reed appeals pro se the district court’s judgment dismissing his

diversity action alleging breach of implied-in-fact contract and other state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001).

We affirm.

      The district court properly dismissed Reed’s implied-in-fact contract claim

because Reed failed to allege facts sufficient to show that defendants “voluntarily

accepted [Reed’s proposal] knowing the conditions on which it was tendered and

the reasonable value of the work.” Grosso v. Miramax Film Corp., 383 F.3d 965,

967 (9th Cir. 2004) (setting forth the elements of a claim under Desny v. Wilder,

299 P.2d 257 (Cal. 1956), for a breach of implied-in-fact contract when an idea is

furnished by one party to another).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Reed’s motions seeking to supplement the record (Docket Entry Nos. 21-23)

are denied.

      AFFIRMED.




                                           2                                    15-56988